Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: THAT, AT&T INC., a Delaware corporation, hereinafter referred to as the “Corporation,” proposes to file with the Securities and Exchange Commission at Washington, D.C., under the provisions of the Securities Exchange Act of 1934, as amended, an annual report on Form 10-K; and NOW, THEREFORE, each of the undersigned hereby constitutes and appoints Jonathan P. Klug, John J. Stephens, Paul W. Stephens, Wayne Watts, or any one of them, all of the City of Dallas and State of Texas, the attorneys for the undersigned and in the undersigned’s name, place and stead, and in the undersigned’s office and capacity in the Corporation, to execute and file such annual report, and thereafter to execute and file any amendment or amendments thereto, hereby giving and granting to said attorneys full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in and concerning the premises, as fully to all intents and purposes as the undersigned might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do, or cause to be done, by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand the date set forth opposite their name. January 23, 2012 /s/ Randall L. Stephenson Date Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President January 27, 2012 /s/ Gilbert F. Amelio Date Gilbert F. Amelio Director January 27, 2012 /s/ Reuben V. Anderson Date January 27, 2012 Reuben V. Anderson Director /s/ James H. Blanchard Date James H. Blanchard Director January 27, 2012 /s/ Jaime Chico Pardo Date Jaime Chico Pardo Director February 10, 2012 /s/ James P. Kelly Date James P. Kelly Director January 27, 2012 /s/ Jon C. Madonna Date Jon C. Madonna Director January 27, 2012 /s/ Lynn M. Martin Date Lynn M. Martin Director January 27, 2012 /s/ John B. McCoy Date John B. McCoy Director January 27, 2012 /s/ Joyce M. Roché Date Joyce M. Roché Director January 27, 2012 /s/ Matthew K. Rose Date Matthew K. Rose Director February 10, 2012 /s/ Laura D’Andrea Tyson Date Laura D’Andrea Tyson Director
